Citation Nr: 0123328	
Decision Date: 09/25/01    Archive Date: 10/02/01

DOCKET NO.  98-04 840A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Buffalo, New York


THE ISSUES

Entitlement to service connection for a low back condition, 
including an undiagnosed illness (UI) manifested by low back 
pain.

Entitlement to service connection for a disorder manifested 
by numbness, aching, and tingling of the thighs, including 
UI.

Entitlement to service connection for a disorder manifested 
by loss of hair on the legs, including UI.

Entitlement to service connection for right and left knee 
disorders, including UI manifested by knee pain.

Entitlement to service connection for right and left shoulder 
disorders, including UI manifested by shoulder pain.

Entitlement to service connection for a right elbow disorder, 
including UI manifested by right elbow pain.

Entitlement to service connection for a cervical spine 
disorder, including UI manifested by neck problems.

Entitlement to service connection for a left elbow disorder, 
including UI manifested by left elbow pain.

Entitlement to service connection for a left wrist disorder, 
including UI manifested by left wrist pain.

Entitlement to service connection for a disorder manifested 
by memory loss, including UI.

Entitlement to service connection for headaches, including 
UI.

Entitlement to service connection for a GI (gastrointestinal) 
or stomach disorder, including UI manifested by abdominal 
problems.

Entitlement to service connection for a right wrist disorder, 
including UI manifested by right wrist pain.

Entitlement to service connection for a psychiatric 
disability, including PTSD (post-traumatic stress disorder) 
and UI manifested by fatigue.



REPRESENTATION

Appellant represented by:	Mark R. Lippman, Attorney



ATTORNEY FOR THE BOARD

Richard V. Chamberlain, Counsel


INTRODUCTION

The veteran had active service from April 1960 to April 1963 
and from November 1990 to July 1991, including service in the 
PGW (Persian Gulf War) in the Southwest Asia theater of 
operations from January to June 1991.

This appeal comes to the Board of Veterans' Appeals (Board) 
from September 1997 and July 1999 RO rating decisions that 
denied service connection for a low back condition, including 
an UI manifested by low back pain; a disorder manifested by 
numbness, aching, and tingling of the thighs, including UI; a 
disorder manifested by loss of hair on the legs, including 
UI; a respiratory disorder manifested by excessive coughing, 
including UI; a skin condition manifested by healing sore 
problems, including UI; a bone spur of the left heel, 
including UI; right and left knee disorders, including UI 
manifested by knee pain; right and left shoulder disorders, 
including UI manifested by shoulder pain; a right elbow 
disorder, including UI manifested by right elbow pain; a 
cervical spine disorder, including UI manifested by neck 
problems; a left elbow disorder, including UI manifested by 
left elbow pain; a left wrist disorder, including UI 
manifested by left wrist pain; a disorder manifested by 
memory loss, including UI; headaches, including UI; a GI or 
stomach disorder, including UI manifested by abdominal 
problems; a right wrist disorder, including UI manifested by 
right wrist pain; and a psychiatric disability, including 
PTSD and UI manifested by fatigue.

In the substantive appeal, the veteran withdrew his appeal 
with the issues of entitlement to service connection for a 
respiratory disorder manifested by excessive coughing, 
including UI; a skin condition manifested by healing sore 
problems, including UI; and a bone spur of the left heel, 
including UI.  Hence, these matters are not for appellate 
consideration.  38 C.F.R. § 20.204 (2000).

In an August 2000 decision, the Board denied the claims for 
service connection for a disorder manifested by loss of hair 
on the legs, including UI; a left elbow disorder, including 
UI manifested by left elbow pain; headaches, including UI; 
and a right wrist disorder, including UI, as not well ground.  
The Board also denied service connection for a low back 
condition, including UI manifested by low back pain; a 
disorder manifested by numbness, aching, and tingling of the 
thighs, including UI; right and left knee disorders, 
including UI manifested by knee pain; right and left shoulder 
disorders, including UI manifested by shoulder pain; a right 
elbow disorder, including UI manifested by right elbow pain; 
a cervical spine disorder, including UI manifested by neck 
problems; a left wrist disorder, including UI manifested by 
left wrist pain; a disorder manifested by memory loss, 
including UI; a GI or stomach disorder, including UI 
manifested by abdominal problems; and a psychiatric 
disability, including PTSD and UI manifested by fatigue.

The veteran then appealed the August 2000 Board decision to 
the United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) (hereinafter, the Court).  In an April 2001 order, 
the Court granted a March 2001 motion from the counsel for VA 
that was opposed in a March 2001 motion from the counsel for 
the veteran, to vacate and remand the Board's August 2001 
decision for compliance with the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 
9, 2000) (codified as amended at 38 U.S.C.A. §§ 5102, 5103, 
5106 and 5107) (West Supp. 2001).  In April 2001, the Court 
entered judgment.  The case was thereafter returned to the 
Board.

In a July 2001 letter, the Board asked the veteran's attorney 
whether he wanted to submit additional argument and/or 
evidence with regard to the claims.  In July 2001, additional 
argument and evidence was received from the veteran and his 
attorney.


REMAND

Copies of the March 2001 motions from the counsels of VA and 
veteran, the April 2001 Court order, the April 2001 Court 
judgment, and the evidence and arguments received from the 
veteran and his attorney have been placed in the veteran's 
claims folder.  After review of the record and Court 
instructions, it is the judgment of the Board that additional 
evidentiary development and adjudicative action is required, 
as noted below.

The VCAA, Pub. L. No. 106-475, eliminated the concept of a 
well grounded claim and redefined VA's duty to assist a 
veteran in the development of a claim.  To implement the 
provisions of the law, the VA promulgated regulations 
published at 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).  In this case, there is additional VA duty to 
assist the veteran in the development of his claims.

In view of the above, the case is REMANDED to the RO for the 
following actions:

1.  The RO should notify the veteran of 
the evidence needed to successfully prove 
his claims, such as evidence showing the 
presence of the claimed disabilities or 
linking a current disorder to an incident 
of service.  The RO should assist the 
veteran in obtaining any relevant 
evidence.

2.  The RO must review the claims file 
and ensure that all notification and 
development action required by the VCAA, 
Pub. L. No. 106-475, and implementing VA 
regulations, is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (codified as 
amended at 38 U.S.C. §§ 5102, 5103, 
5103A, and 5107) (West Supp. 2001) are 
fully complied with and satisfied.  

3.  The RO should review the veteran's 
claims.  If action remains adverse to the 
veteran, an appropriate supplemental 
statement of the case should be sent to 
the veteran and his representative.  They 
should be afforded the opportunity to 
respond to the supplemental statement of 
the case before the file is returned to 
the Board.

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded to the 
regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	D. C. Spickler
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




